



EXHIBIT 10.1


FORM OF AMENDED AND RESTATED EMPLOYEMENT LETTER - PRESIDENT/SVP/CFO


_____________________, 2017
[ ]


Dear ______________,


We are pleased to set forth amended and restated terms for your continued
service in the position of PRESIDENT/SVP/CFO of Avid Technology, Inc. (“Avid” or
the “Company”), reporting to Louis Hernandez, Jr.
Salary
Your 2017 salary will continue to be paid at an annual rate
______________________ thousand dollars ($XXX), payable in regular installments
in accordance with Avid's usual payment practices.
[Sign-On Bonus
You received a one-time sign-on bonus of _______________________ ($XXX). If,
during the first twelve months of employment, you terminate your employment with
Avid or Avid terminates your employment for Cause (as defined below), you
authorize Avid to deduct the amount of the sign-on bonus from any amounts due to
you and, if that does not result in full repayment of the sign-on bonus amount,
you will reimburse Avid for the difference.]
Bonus Eligibility
You will continue to be eligible to participate in Avid’s annual performance
bonus plan (the "Plan"). Your 2017 target annual bonus level is __% of your base
salary. The annual Plan and payouts under the Plan are subject to approval of
the Compensation Committee of Avid’s Board of Directors (“Compensation
Committee”), and may include Avid’s achievement of certain financial goals and
individual performance. The Compensation Committee (or a Plan administrator
designed by the Compensation Committee) will have discretion to determine the
amount of your bonus (including to pay less than the formula amount), subject to
restrictions under the Plan against using discretion to increase the amount of
your bonus. The Plan results and payment amounts will be determined following
the Plan year after audited financials have been completed and announced, and
any earned amounts will be paid at any time after the filing of the Company’s
10-K and before December 31 of the year following the Plan year, in management’s
discretion.
Equity Award Grants
As approved by Avid’s Compensation Committee, you will be granted _______ RSUs
with a value of ____________thousand dollars ($XXX) (“2017 RSUs”). Subject to
the Compensation Committee’s approval, (a) 50% of the 2017 RSUs will be
conditioned on achieving performance objectives specified in your award
agreement, which shall be the same performance objectives specified for Avid’s
other executive officers, and (b) the other 50% of the 2017 RSUs (the
“time-vested portion”) will vest as follows: 33.33% of the time-vested portion
will vest on the first anniversary of the grant date, and an additional 8.33% of
the time-vested portion will vest at the end of each three-month period,
starting from the first anniversary of the grant date, provided, in each case,
that you are employed by the Company on such vesting date. Except as otherwise
expressly provided, if your employment terminates for any reason before the 2017
RSUs (or any other award) are fully vested, you will forfeit the unvested
portion.
Benefits
Avid offers four weeks of paid vacation and ten paid holidays per calendar year
for senior vice presidents. We currently offer Company subsidized medical,
dental, and vision programs as well as life insurance, long term and short-term
disability plans.  You will continue to be eligible for these benefits to
participate in Avid’s 401(k) Plan.  All benefits are subject to the terms of the
applicable benefit plans, as in effect and amended from time to time. Avid
reserves the right to amend its benefit plans at any time and for any reason.
Severance
Should Avid terminate your employment with the Company without "Cause" (as
defined below) other than due to your long-term disability, or you resign for
“Good Reason” (as defined below), Avid agrees to continue to pay you, as
severance pay:





--------------------------------------------------------------------------------





•
your base salary for a period of twelve (12) months after your date of
termination;

•
your target bonus for the year in which your employment terminates, pro-rated
based on the number of months you were employed by the Company during the year
of the date of termination; and

•
if you elect to continue receiving any group medical, dental, and/or vision
benefits through COBRA, a payment equal to twelve (12) times the excess of
(i) the total monthly premium for the coverage that you elect to receive over
(ii) the monthly amount that Avid requires similarly situated employees to pay
for the same type of coverage. This payment will be made within sixty (60) days
after your employment terminates.

In order to be eligible for any of the severance pay and benefits, you will be
required to sign Avid's standard severance agreement, which includes a general
release of claims against Avid and its affiliates, and to allow the general
release of claims to become effective and unrevoked. As a condition to receiving
any severance, you will also be required to sign such other agreements as
officers of the Company are generally required to sign if you have not already
done so. Subject to the general release of claims not being revoked (and
compliance with the tax laws described below), your base salary continuation
payments (described above) will start on a date determined by Avid that is no
more than sixty (60) days after your termination; the first payment will include
any payments that would have been made before the first payment date had payment
started on Avid’s first payroll date after your termination. If your termination
date occurs within sixty (60) days before the end of a calendar year, no payment
that is subject to Section 409A of the Internal Revenue Code will be made before
January 1 of the next calendar year.
If and to the extent Avid determines that it must delay payment of any severance
amounts described in this letter agreement in order to avoid triggering a tax
under Section 409A of the Internal Revenue Code, the delayed amounts will be
paid to you, without interest, on the first business day following the six (6)
month anniversary of the termination of your employment. These requirements and
provisions regarding the timing of commencement will also apply to amounts
payable in connection with a Change-in-Control, as set forth below. For purposes
of Section 409A, each installment payment shall be treated as a separate
payment, and all provisions of this letter shall be interpreted consistent with
the intent to comply with the requirements of Section 409A.
For the purpose of this letter:
•
"Cause" means misconduct including, but not limited to: (1) conviction of any
felony or any crime involving moral turpitude or dishonesty ; (2) participation
in a fraud, embezzlement or act of dishonesty to the detriment of Avid; (3)
material breach of any Avid policy; (4) gross negligence or willful misconduct ;
(5) material breach of any agreement between you and Avid (including your
Non-Disclosure and Invention Assignment Agreement and Avid's Code of Business
Conduct and Ethics (both of which you are required to sign as a condition of
your employment at Avid)); (6) failure by you to substantially perform your
duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness); or (7) failing or refusing to
cooperate, as reasonably requested in writing by the Company, in any internal or
external investigation of any matter in which the Company has a material
interest (financial or otherwise) in the outcome of the investigation.

•
“Good Reason” means a material diminution in your authority, duties or
responsibilities; provided that “Good Reason” will exist only if (1) you inform
Avid of the existence of the condition that you believe constitutes Good Reason
within thirty (30) days after the condition first exists, (2)  Avid fails to
remedy the condition within thirty (30) days after being notified, and (3) your
employment terminates within 30 days after the end of the thirty-day cure period
described in clause (2) (or by such earlier date as is requested by Avid).

Change-in-Control of the Company
Should Avid terminate your employment with the Company without "Cause" or you
resign for “Good Reason,” in either case within one year following a
Change-in-Control of the Company, as defined on Exhibit A attached hereto, in
addition to the severance described above, Avid agrees to pay you,
•
an additional six (6) months base salary (which will be paid during the six (6)
month period following the payment of the initial severance described above),

•
1.5 times your target bonus for the year in which your employment terminates,
and

•
an additional payment in lieu of continued medical benefits, equal to six (6)
times the monthly amount described above.

In addition, and notwithstanding anything to the contrary in this letter or any
applicable stock option or restricted stock unit (RSU) agreement, all
outstanding stock options and RSUs that are not yet vested will become fully
vested and exercisable (with respect to stock options) and payable (with respect
to RSUs). Payment of RSUs will be delayed to the extent (if at all) that Avid
determines is required to avoid triggering a tax under Section 409A of the
Internal Revenue Code.





--------------------------------------------------------------------------------





Limitation on Payments.
In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to you (i) constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986 as amended (the
“Code”) and (ii) but for this paragraph, would be subject to the excise tax
imposed by Section 4999 of the Code, then such severance benefits shall be
either (a) delivered in full, or (b) delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, results in the receipt by you, on an after-tax
basis, of the greatest amount of severance benefits, notwithstanding that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code. Unless the Company and you otherwise agree in writing, any determination
required under this paragraph shall be made in writing by the Company’s
accountants, whose determination shall be conclusive and binding upon you and
the Company for all purposes. For purposes of making the calculations required
hereunder, the accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and you shall furnish to the accountants such information and
documents as the accountants may reasonably request in order to make a
determination under this paragraph. The Company shall bear all costs the
accountants may reasonably incur in connection with any calculations
contemplated by this paragraph.
Location
This position will be based in the _________________________ office.
Other
This letter amends, restates and supersedes your offer letter dated
________________ (together with any amendments thereto, the “Original Offer
Letter”) in its entirety. This letter does not constitute an employment
agreement and is not to be construed as a guarantee of employment by the Company
for any specific period of time.
In connection with the execution of this letter, you are required to sign Avid’s
Non-Disclosure and Invention Assignment Agreement, which includes
non-competition and non-solicitation provisions, and Avid’s Code of Business
Conduct and Ethics, Copies will be provided to you.


All of us at Avid look forward to continuing to work with you as a valued and
respected member of our organization.
Sincerely,








Vice President of Human Resources


ACCEPTED: _____________________________ DATE: ______________________





--------------------------------------------------------------------------------





      


Exhibit A


"Change-in-Control of the Company" shall be deemed to have occurred only if any
of the following events occur:


(i)
The acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act”)) (a "Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (a) the
then outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities”); provided , however,
that for purposes of this section, the following acquisitions shall not
constitute a Change-in-Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (D) any acquisition pursuant to a
transaction which satisfies the criteria set forth in clauses (a) and (b) of
paragraph (iii) below; or



(ii)
Individuals who, as of the date of this letter (the "Effective Date”),
constitute the Company's Board of Directors (the "Incumbent Board”) cease for
any reason to constitute at least a majority of the Company's Board of
Directors; provided, however, that any individual becoming a director subsequent
to the Effective Date whose election, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



(iii)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the operating assets of the Company
(a "Business Combination”), in each case, unless, following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 40% of,
respectively, the then-outstanding shares of common stock (or other equity
interests, in the case of an entity other than a corporation), and the combined
voting power of the then-outstanding voting securities of the corporation or
other entity resulting from such Business Combination (which as used in this
section shall include, without limitation, a corporation or other entity which
as a result of such transaction owns all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, and (b) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock (or other equity interests, in the case of an entity other than a
corporation) of the corporation or other entity resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation or other entity;



provided, however, that a "Change-in-Control of the Company" shall be deemed to
occur only if any of the foregoing events occur and such event that occurs is a
"change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation" as
defined in Treasury Reg. § 1.409A-3(i)(5).





